Per Curiam.
The plaintiffs seek to set aside a decree of adoption, rendered by the Probate Court for the district of Hartford, on the ground that the welfare commissioner failed to comply with the requirements of that portion of what is now General Statutes § 45-63 which requires that he shall, in his report to the Probate Court, “indicate the physical and mental status of the child.” The subordinate facts support the conclusion of the trial court that there was no basis for setting aside the decree.
There is no error.